Citation Nr: 0629993	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-38 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for arthritis, left 
knee.

2.  Entitlement to a compensable rating for onychomycosis, 
nail and nail bed, right thumb.

3.  Entitlement to a compensable rating for lichen planus, 
penis.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Service Representative


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1980 and from November 1982 to March 1997.

This claim is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, among other things, granted entitlement to service 
connection for left knee arthritis and assigned a 
noncompensable evaluation.  The veteran now disagrees with 
the disability rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a noncompensable rating is to be assigned for the entire 
period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran was scheduled to testify before the undersigned 
Veterans Law Judge in May 2006.  He was living abroad and, 
due to recent circumstances, was unable to attend and the 
service representative appeared on his behalf.  A transcript 
of the brief hearing is of record.

The issues of entitlement to compensable ratings for 
onychomycosis and lichen planus and entitlement to service 
connection for diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of aching with prolonged sitting, 
standing, and driving.

2.  Objective findings include X-ray evidence of arthritis of 
the left knee. 


CONCLUSION OF LAW

An evaluation of 10 percent, but no more, for arthritis of 
the left knee is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

After reviewing the evidence on file, the Board finds that 
the veteran is entitled to a 10 percent rating for arthritis 
of the left knee with painful motion.  Specifically, in a 
March 2002 VA examination, the veteran complained of his knee 
aching with sitting for long periods or driving.  

A physical examination revealed no gross anatomical 
abnormality, quad strength was good, and there was no 
tenderness, effusion, or laxity on either side.  While the 
examiner noted that X-rays were normal, the actual X-ray 
report noted "mild degenerative changes in the left patello 
femoral joint and mild medial joint space narrowing, 
suggesting early degenerative change."  

As noted above, VA General Counsel has held that a claimant 
who technically had full range of motion but the motion was 
inhibited by pain may be rated under DC 5003.  Accordingly, a 
10 percent evaluation is warranted for left knee arthritis.  
The rating for arthritis is based upon painful motion.  It is 
noted that in assigning this separate rating, the Board has 
contemplated the complaints as described by the veteran.  

Having determined that the veteran is entitled to a 10 
percent rating, the Board finds that the evidence does not 
support a rating in excess of 10 percent.  First, in order to 
warrant a higher rating for arthritis of the left knee, the 
evidence must show the absence of limitation of motion, in 
addition to X-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent under DC 
5010).  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under section 4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  Diagnostic 
Code 5003 is "complemented by" § 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 
4.59 are applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

However, the most recent VA examination report did not 
indicate that there were incapacitating episodes of 
arthritis.  In fact, the examiner reported that the veteran's 
knee examination was "entirely normal."  This is consistent 
with the other medical evidence of record showing very little 
to no complaints related to the left knee.  

Therefore, the functional impairment described in the 
examination report and outpatient medical evidence is 
indicative of no more than the impairment contemplated by the 
schedular disability rating of 10 percent now-granted for 
degenerative joint disease of the left knee under DCs 5003-
5010.

The Board also finds that the medical evidence does not 
support a higher rating under any other relevant diagnostic 
code.  Specifically, a higher rating may be available under 
the following circumstances:

*	favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees (30 
percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	semilunar cartilage dislocation, with frequent episodes 
of locking, pain, and effusion (20 percent under DC 
5258);
*	limitations of flexion when flexion is limited to 30 
degrees (20 percent under DC 5260); or,
*	limitations of extension when extension is limited to 15 
degrees (20 percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a higher rating for a left knee disability 
is not warranted.  

Significantly, the most recent VA examination noted that the 
physical examination of the veteran's left knee was normal.  
Of note, clinical findings do not disclose that the veteran 
has ankylosis.  Ankylosis is defined as stiffening or 
fixation of a joint.  A normal examination does not support a 
finding of ankylosis.

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  Turning again to 
the VA examination, the examiner characterized the veteran's 
left knee as having good quad strength, no crepitus, no 
tenderness, no effusion, and no laxity.  While the veteran 
complained of an aching in the knee, the evidence reflects no 
more than mild disability.

Next, a 20 percent rating under DC 5258 requires cartilage 
dislocation with frequent locking, pain, and effusion.  In 
this case, there was no evidence of crepitus.  Further, X-
rays show mild degenerative changes but there were otherwise 
no significant abnormalities seen, to include a cartilage 
dislocation, a threshold component of DC 5258.  Without 
evidence of cartilage dislocation, DC 5258 is not for 
application.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the Board again 
notes that the VA examination showed that the left knee was 
"normal," which does not warrant a higher evaluation under 
either DC 5260 or DC 5261. Therefore, the objective medical 
evidence does not support the claim for a higher rating.  In 
sum, despite the veteran's on-going complaints of aching 
pain, the medical evidence does not support a higher rating 
at this time.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in June 2001.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board but was unable 
to appear.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in May 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  

In March 2006, the RO provided the veteran with notification 
as to establishing a disability rating and effective date.  
To the extent that the claim for an increased rating has been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.  No further notice is needed as to any 
disability rating or effective date matters in this case.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

A 10 percent evaluation, but no more, for arthritis, left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

With respect to the remaining claims on appeal, the Board 
finds that a remand is necessary.  

With respect to the veteran's skin disabilities 
(onychomycosis and lichen planus), after the veteran filed 
his claims for increased ratings, the applicable rating 
criteria for skin disorders, 38 C.F.R. § 4.118, were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  While he has been provided with the amended skin 
disorder regulations, he has not been afforded a VA 
examination under the new skin regulations.  As such, a 
current examination is warranted.  

With respect to the claim for diabetes mellitus, the Board 
notes that the service medical records reflect that the 
veteran was examined by a military physician in October 1996.  
It was noted that the veteran had an elevated fasting blood 
sugar and it was recommended that he follow-up with lab work 
in two weeks with a fasting blood sugar.  The evidence does 
not show whether the veteran completed this testing.  

Nonetheless, in March 1997 (time of discharge), his blood 
sugar was reported as 115 mg/dl (with a reference range of 
75-110 mg/dl).  Post-service medical evidence shows that he 
was diagnosed with diabetes mellitus in November 1998 with 
blood sugars well over 300 mg/dl at that time.  The Board 
finds that a medical opinion is needed to determine whether 
there is a medical nexus between the in-service notations and 
post-service diagnosis.

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make the appropriate 
arrangements for the veteran to be 
afforded a skin examination to ascertain 
the severity of his skin disabilities 
(onychomycosis and lichen planus).  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  The claims folder should be 
made available to the examiner for review.  
The examiner is asked to address the 
following:

*	Discuss whether the veteran has 
experienced recurrent episodes of 
his skin disabilities, in terms of 
the number of episodes during the 
past 12-month period.  

*	Address whether the veteran has 
received treatment such as 
antihistamines or systemic 
immunosuppressant drugs for control, 
and the amount of time that therapy 
(if needed) was required, in terms 
of "intermittent" or 
"continuous."    

2.  The RO should make the appropriate 
arrangements for the veteran to be 
afforded a diabetes examination for a 
medical opinion regarding the relationship 
between his current diagnosis of diabetes 
mellitus and active military duty.  The 
claims folder should be made available to 
the examiner for review.  The examiner is 
asked to address the following:

*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's currently-
diagnosed diabetes mellitus had its 
onset during service or is in any 
other way causally related to 
service?
*	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal, 
including consideration of the amended 
skin regulations.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


